Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainant was a car dealer whose vehicle was stolen from the dealership lot. He had purchased the car only five days earlier for $3,110, and a bill of sale in that amount was received into evidence. Notwithstanding that the complainant was never qualified as an expert witness, his testimony about the car and the bill of sale sufficed to support a finding that fair market value of the vehicle exceeded the statutory minimum of $3,000 (see, Penal Law § 165.50; People v Jackson, 194 AD2d 691; People v Stein, 172 AD2d 1060; People v Stone, 122 AD2d 387). We further note that insofar as the defendant challenges the sufficiency of the evidence before the Grand Jury, his claims are not reviewable (see, CPL 210.30 [6]; People v Haqq, 159 AD2d 983).
The defendant’s remaining contentions are without merit. Miller, J. P., Pizzuto, Santucci and Hart, JJ., concur.